NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 JOSEPH P. CARSON,
                      Petitioner

                            v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                  2015-3135, 2015-3211
                 ______________________

   Petitions for review of the Merit Systems Protection
Board in Nos. AT-1221-14-0620-W-1, AT-1221-15-0092-W-
1.
                 ______________________

                Decided: March 17, 2017
                ______________________

    JOSEPH P. CARSON, Knoxville, TN, pro se after argu-
ment. LORING EDWIN JUSTICE, Loring Justice, PLLC,
Knoxville, TN, argued for petitioner. Also formerly repre-
sented by BRIAN CHADWICK RICKMAN.

    JEFFREY GAUGER, Office of the General Counsel, Merit
Systems Protection Board, Washington, DC, argued for
respondent. Also represented by BRYAN G. POLISUK.
2                                            CARSON   v. MSPB



    ZENA DENISE CRENSHAW-LOGAL, Crown Point, IN, pro
se, as amicus curiae.

   ANDREW DUDLEY JACKSON, Crown Point, IN, pro se, as
amicus curiae.

    BRENDA MCCRACKEN, Joliet, IL, pro se, as amicus cu-
riae.
              ______________________

 Before NEWMAN, MOORE, and O’MALLEY, Circuit Judges.
PER CURIAM.
    Joseph P. Carson seeks review of the March 25, 2015
and August 17, 2015 decisions of the Merit Systems
Protection Board (“the Board”) dismissing his whistle-
blower claims against the Office of Special Counsel
(“OSC”) for lack of jurisdiction and adjudicatory efficiency,
respectively. Carson v. Office of Special Counsel, 2015
WL 1353650 (M.S.P.B. Mar. 25, 2015); Carson v. Office of
Special Counsel, 2015 WL 4884874 (M.S.P.B. Aug. 17,
2015).
    In the first case, the Board determined that Carson’s
allegations against the OSC—in brief, that the OSC failed
to investigate or resolve his other whistleblower allega-
tions against his employer, the Department of Energy—
did not themselves describe a “personnel action” within
the meaning of the Whistleblower Protection Enhance-
ment Act. Carson, 2015 WL 1353650, at ¶¶ 11–12 (quot-
ing 5 U.S.C. § 2302(a)(2)(A) (2012)). Accordingly, the
Board dismissed Carson’s claim for lack of jurisdiction.
Id. at ¶ 1. Carson timely appealed that decision to this
court. In the second case, the Board determined that a
subsequent claim filed by Carson essentially “raise[d] the
same claims” and, because the first case was still pending
on appeal and not yet final, “dismiss[ed] . . . based upon
adjudicatory efficiency.” Carson, 2015 WL 4884874, at
CARSON   v. MSPB                                         3



¶ 12 (citing Bean v. U.S. Postal Serv., 120 M.S.P.R. 447
(2013); Zgonc v. Dep’t of Def., 103 M.S.P.R. 666 (2006)).
Carson timely appealed that decision as well, and the two
cases were consolidated before this court.
    After full review of the record, oral argument, and
Carson’s proposed corrections to statements made at oral
argument, we find no error in the Board’s analysis.
Specifically, we find that Carson failed to allege that a
cognizable personnel action was taken against him and
that, in the absence of such allegations, the Board lacked
jurisdiction to review Carson’s claims. We also find that
the Board did not err in dismissing Carson’s duplicate
claim on administrative efficiency grounds. And, we do
not find Carson’s proposed corrections to the record mate-
rial to these findings. Accordingly, the Board’s decisions
are affirmed and Carson’s motion to correct is denied as
moot. 1
                      AFFIRMED




   1    To the extent that Carson, in that same motion,
requests that we administer “disciplinary action” to one or
more of the attorneys involved in this appeal, that request
is denied. Such complaints should be addressed, instead,
to the relevant disciplinary tribunals, not to this court.